ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Wu & Associates, Inc.                          )      ASBCA Nos. 60107, 60536
                                               )
Under Contract No. N40085-10-D-9451            )

APPEARANCE FOR THE APPELLANT:                         Sean T. O'Meara, Esq.
                                                       Archer & Greiner, P.C.
                                                       Haddonfield, NJ

APPEARANCES FOR THE GOVERNMENT:                       Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      Todd J. Wagnon, Esq.
                                                      Russell A. Shultis, Esq.
                                                       Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

       The parties have settled their dispute and have requested that the Board enter
judgment in favor of appellant. It is the Board's decision, pursuant to 41 U.S.C.
§§ 7105( e), 7108(b ), and the parties' joint motion, that these appeals are sustained. In
the nature of a consent judgment, the Board makes a monetary award to appellant in
the amount of $157,500. This amount is inclusive of all interest. No further interest
shall be paid.

       Dated: September 19, 2018

                                                   11}~CD O'G:ii~
                                                    MICHAEL N. O'CONNELL
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

                                                    I concur



             SHACKLEFORD                            J. REID PROUTY
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60107, 60536, Appeals of
Wu & Associates, Inc. rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREYD. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2